DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because of the following informalities: the phrase “set of one or more processors” in line 14 should be amended to read “a set of one or more processors”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 4, 12, 14, 18-20, and 22-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 2, 12, and 23 each recite the phrase “a width of the peak” in line 4. The phrase “the peak” lacks proper antecedent basis. The Examiner suggests amending the phrase to read “a width of a peak”. Claims 4, 14, and 25 each recite the phrase “the first cardiac waveform”. This phrase lacks proper antecedent basis. The Examiner suggests amending the phrase to read “the first waveform”. Regarding claim 18, the purpose of the phrase “using the set of one or more processors” in the last line is unclear. Lines 1-2 of claim 18 already recite that the software is further capable of “directing the set of the one or more processors to adjust the blood pressure measurement”. Use of the phrase “using the set of one or more processors” at the end of the claim appears to be unnecessary/redundant. Regarding claims 19 and 20, it is unclear what further structural limitation the claims provide to the claimed system. The claims recite where a measurement is taken, which appears to be a matter of intended use, and not structure. The last limitation of claim 22 recites providing at least one of the adjusted cardiovascular time delay value and a metric derived from the cardiovascular time delay of the person. Based on a reading of the specification, it is unclear whether or not the phrase “the cardiovascular time delay” in the last line of the claim should read “the adjusted cardiovascular time delay”. Clarification is requested. Claims not explicitly rejected above are rejected due to their dependence on a rejected base claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 11-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 and 18 of U.S. Patent No. 10,786,161. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the US Patent encompass all of the subject matter of the current claims, while being narrower in scope than the claimed invention. Any reference meeting the limitations set forth in claims 1-16 and 18 of the US Patent would also meet the requirements set forth in claims 1-9 and 11-29 of the current invention.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art to the current claims can be found in the Non-Final Office action for parent application 14/550,816, mailed out on 23 July 2018.
Regarding claims 1 and 11, none of the prior art teaches or suggests, either alone or in combination, a method or system comprising one or more processors configured to derive two time delays based on a first data feature based on a first waveform obtained from an accelerometer, a second data feature based on a second waveform obtained from a photodetector, and a third data feature based on a third waveform obtained from a microphone, wherein each of the two time delays is derived based on two of: the first data feature, the second data feature, and the third data feature, and wherein a blood pressure value is derived  based on the two time delays, in combination with the other claimed steps or elements. Regarding claim 22, none of the prior art teaches or suggests, either alone or in combination, a method comprising one or more processors configured to derive a cardiovascular time delay and a second time delay based on a first data feature based on a first waveform obtained from an accelerometer, a second data feature based on a second waveform obtained from a photodetector, and a third data feature based on a third waveform obtained from a microphone, wherein the cardiovascular time delay and the second time delay are each derived based on two of: the first data feature, the second data feature, and the third data feature, and wherein the cardiovascular time delay is adjusted based on the second time delay, in combination with the other claimed steps..
Claims 1-30 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action, and with the filing of a proper Terminal Disclaimer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETSUB D BERHANU whose telephone number is (571)270-5410. The examiner can normally be reached Mon-Fri 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETSUB D BERHANU/Primary Examiner, Art Unit 3791